 1                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   TOAI CONG NGUYEN,                  ) Case No. SACV 18-1172-SVW (JPR)
                                        )
12                      Plaintiff,      )
                                        )          J U D G M E N T
13                v.                    )
                                        )
14   NANCY A. BERRYHILL, Acting         )
     Commissioner of Social             )
15   Security,                          )
                                        )
16                      Defendant.      )
                                        )
17
18        For the reasons set forth in the accompanying Order
19   Dismissing Action for Failure to Prosecute, it is hereby ADJUDGED
20   that this action is dismissed.
21
22   DATED:   0D\
                                         STEPHEN V. WILSON
23                                       U.S. DISTRICT JUDGE
24
25
26
27
28
